Case 17-02005       Doc 62    Filed 03/01/19   Entered 03/01/19 15:57:34   Page 1 of 33



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               NEW HAVEN DIVISION


In re:                                           :     Case No.: 15-21233 (AMN)
                                                 :
         CURTIS JAMES JACKSON, III,              :     Chapter 11
                   Debtor                        :
                                                 :
                                                 :
         CURTIS JAMES JACKSON, III,              :     Adv. Pro. No.: 17-02005
                   Plaintiff                     :
v.                                               :
         REED SMITH LLP, and                     :
         PETER RAYMOND,                          :
                   Defendants                    :
                                                 :     Re: AP-ECF No. 27

                     MEMORANDUM OF DECISION AND ORDER
       GRANTING DEFENDANTS’ MOTION TO DISMISS COUNTS ONE, THREE,
     FOUR, AND FIVE, AND PART OF COUNT TWO, OF THE AMENDED COMPLAINT
                                     APPEARANCES


         Curtis James Jackson, III                     Joseph P. Baratta
                Plaintiff                              Imran H. Ansari
                                                       Baratta, Baratta & Aidala, LLP
                                                       546 Fifth Avenue, 6th Floor
                                                       New York, NY 10036

         Reed Smith LLP                                Thomas G. Rohback
              Defendant                                Axinn, Veltrop & Harkrider LLP
                                                       90 State House Square
                                                       Hartford, CT 06103

         Peter Raymond                                 Thomas G. Rohback
               Defendant                               Axinn, Veltrop & Harkrider LLP
                                                       90 State House Square
                                                       Hartford, CT 06103
Case 17-02005          Doc 62      Filed 03/01/19          Entered 03/01/19 15:57:34           Page 2 of 33



        Before the Court is the defendants’ motion to dismiss the adversary proceeding

complaint alleging legal malpractice, breach of fiduciary duty and other claims. AP-ECF

No. 27. 1     Reed Smith LLP (“Reed Smith”) and Peter Raymond (collectively, the

“Defendants”) represented plaintiff Curtis James Jackson, III’s (“Mr. Jackson”) for several

years in a case brought in New York state court by Lastonia Leviston (“Ms. Leviston”).

See, New York State Supreme Court, Index No. 10102499 (the “Leviston Case”). Ms.

Leviston alleged in her suit against Mr. Jackson that he posted an explicit video with her

image to his website without her written consent, in violation of New York law, among

other things. AP-ECF No. 22-4. Mr. Jackson fired the Defendants as his counsel on the

“eve of trial” in the Leviston Case, and retained new counsel, Bickel & Brewer

(“Replacement Counsel”). AP-ECF No. 22, ¶¶ 7, 9, 107. Approximately three months

later, a jury returned a $7,000,000 verdict 2 against Mr. Jackson, precipitating his

bankruptcy filing. AP-ECF No. 22, ¶¶ 13, 21.

        On July 13, 2015 (the “Petition Date”), Mr. Jackson filed a voluntary Chapter 11

bankruptcy petition, commencing case number 15-21233 (the “Main Case”). The Court

confirmed Mr. Jackson’s Chapter 11 plan of reorganization (the “Plan”) on July 7, 2016.

ECF No. 552. Mr. Jackson then made all payments required under his Plan, earning a

Chapter 11 discharge that entered on February 2, 2017. ECF No. 764. Plan payments

to creditors, who allege claims that are disputed, like Reed Smith, will be paid upon

allowance of their claims.




1       Citations to the docket in case no. 15-21233 are noted by “ECF No.” Citations to the docket of this
adversary proceeding no. 17-02005 are noted by “AP-ECF No.”
2       The jury verdict was in two parts: a $5,000,000 verdict as to liability that entered before the Petition
Date, and a $2,000,000 punitive damages verdict that entered after the Petition Date.



                                                       2
Case 17-02005         Doc 62      Filed 03/01/19         Entered 03/01/19 15:57:34         Page 3 of 33



        Mr. Jackson commenced this adversary proceeding against the Defendants

asserting, generally, that the Defendants committed legal malpractice during their

representation of him in the Leviston Case by, among other things, failing to depose and

preserve the ability to call certain witnesses at trial; failing to engage in settlement talks;

breaching their fiduciary duties; and, charging excessive legal fees. 3 AP-ECF No. 22.

The Amended Complaint also included Mr. Jackson’s objection to Reed Smith’s Proof of

Claim 18-1, filed in the Main Case, which the parties sought to have resolved in this

adversary proceeding. 4 AP-ECF No. 22, ¶¶ 2-5; ECF No. 759. As Mr. Jackson already

amended his complaint once, the Defendants now seek a dismissal of the Amended

Complaint with prejudice, pursuant to Fed.R.Bankr.P. 7012 and Fed.R.Civ.P. 12(b)(6).

See AP-ECF Nos. 22, 28.

        For the reasons that follow, the motion is granted in part and denied in part. All

the malpractice claims set forth in the Amended Complaint are dismissed with the

exception of the claim set forth in Count Two that the Defendants committed malpractice

by failing to conduct and preserve discovery of William A. Robert II, a/k/a “Rick Ross”

(“Mr. Ross”), Maurice Murray (“Mr. Murray”), or an unnamed Internet Provider (“Internet

Provider”) which, if conducted, would have mitigated the amount of damages awarded

against Mr. Jackson. All of Mr. Jackson’s claims for breach of fiduciary duty are dismissed


3        Mr. Jackson amended his original complaint in response to the Defendants’ first motion to dismiss.
AP-ECF Nos. 1, 16, 22. The operative complaint for purposes of this decision is Mr. Jackson’s amended
complaint (the “Amended Complaint”). AP-ECF No. 22.
4        Reed Smith filed Proof of Claim 18-1 in the Main Case (“POC 18-1”), asserting an unsecured claim
for $609,251.41, for legal services. POC 18-1. The Debtor objected. ECF Nos. 660, 832. The Plan
provided that Reed Smith’s claim would be treated as an unsecured claim with the ultimate percentage of
repayment to be determined based on certain payment schedules. ECF No. 485. Reed Smith voted to
accept the Plan. ECF No. 535. The Court granted the parties’ motion to channel the hearing on the
objection to POC 18-1 into this adversary proceeding. ECF No. 762. The Plan Administrator has reserved
sufficient funds, pending resolution of this dispute to pay the defendant law firm its pro rata share of the
Plan distribution, if its claim were to be allowed in full. AP-ECF No. 22.



                                                     3
Case 17-02005          Doc 62      Filed 03/01/19         Entered 03/01/19 15:57:34          Page 4 of 33



as either duplicative or for failure to state a claim. In addition to his claim for malpractice

that survives this Decision, Mr. Jackson may proceed on his objection to POC 18-1 on

the basis that the fees should be disallowed or reduced due to an alleged violation of 22

NYCRR 1215.1, an alleged conflict of interest, and alleged excessiveness.

        I.      JURISDICTION AND VENUE

        This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §

1334(b) and 28 U.S.C. § 157(b), and the United States District Court for the District of

Connecticut’s General Order of Reference dated September 21, 1984. This adversary

proceeding is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A)(matters

concerning administration of the estate), (B)(allowance of disallowance of claims) and

(C)(counterclaims by the estate against persons filing claims against the estate). Venue

is properly in this District pursuant to 28 U.S.C. § 1409 because this adversary proceeding

arises under the Main Case. The parties consented to entry of a final order or entry of

judgment by this Court, subject to traditional appeal rights. AP-ECF No. 28, p.9, fn 1; see

Fed.R.Bankr.P. 7012(b).

        II.     NATURE OF PROCEEDINGS

        Statements of fact, except where noted, are drawn from the Amended Complaint.

While considering the motion to dismiss, the Court must – and does – accept these facts

as true. Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). 5




5        The Court notes that both parties have attempted at various times to introduce facts and exhibits
not contained within the Amended Complaint or the exhibits thereto. See AP-ECF Nos. 28, 35, 58. The
Court declines to consider this additional material and disregards and excludes the factual material not
contained within the Amended Complaint and the exhibits attached thereto pursuant to Fed.R.Civ.P. 12(d).
This ruling to disregard the additional material is without prejudice to the use of the material in any future
motion for summary judgment or trial.



                                                      4
Case 17-02005        Doc 62      Filed 03/01/19        Entered 03/01/19 15:57:34        Page 5 of 33



        From 2002 to 2015, the Defendants served as Mr. Jackson’s litigation counsel,

representing him in a variety of matters, including the Leviston Case. AP-ECF No. 22, ¶

10. In 2004, Mr. Jackson signed a retainer agreement with Reed Smith in California (the

“California Agreement”).        AP-ECF Nos. 22, ¶ 22; 22-8.             The California Agreement

provided that Reed Smith would represent Mr. Jackson in a variety of legal matters. AP-

ECF No. 22-8. There was no other agreement relating to the Defendants’ representation

of Mr. Jackson, including their representation of him in the Leviston Case, other than the

California Agreement. AP-ECF No. 22, ¶¶ 24, 50. The California Agreement was never

amended or supplemented. AP-ECF No. 22. The California Agreement failed to comply

with New York law regarding attorney retainers and fee agreements. AP-ECF No. 22, ¶¶

48-50. The California Agreement included a provision that Reed Smith would split some

of its fees with Theodor K. Sedlmayr (“Mr. Sedlmayr”). 6 AP-ECF No. 22-8. Reed Smith

paid Mr. Sedlmayr a portion of legal fees collected from Mr. Jackson from 2004 until 2015.

AP-ECF No. 22, ¶ 52.

        In 2010, Lastonia Leviston filed a three-count complaint (the “Leviston Complaint”)

against Mr. Jackson, alleging he published and distributed a graphic and illicit video (the

“Video”) of Ms. Leviston and Mr. Murray. AP-ECF No. 22-4. Specifically, the Leviston

Complaint alleged Mr. Murray gave the Video to Mr. Jackson, and that Mr. Jackson

modified the Video, 7 by adding his own commentary, and uploaded it to websites under



6       The Amended Complaint refers to Mr. Sedlmayr as also serving as Mr. Jackson’s attorney. AP-
ECF No. 22, ¶ 45. The California Agreement is addressed to “Mr. Curtis James Jackson III c/o Mr. Theodor
K. Sedlmayr, Esq” and refers to Mr. Seldmayr as Mr. Jackson’s “co-counsel” to Reed Smith. AP-ECF No.
22, ¶ 26; 22-8.
7       In his answer to the Leviston Complaint, itself attached to the Amended Complaint, Mr. Jackson
admitted he “received a copy of a video depicting [Ms. Leviston] and that he caused certain additional
scenes containing his likeness to be added to a video he received which depicted [Ms. Leviston].” AP-ECF
No. 22-5. Mr. Raymond signed the Debtor’s answer to the Leviston Complaint. AP-ECF No. 22-5.



                                                   5
Case 17-02005        Doc 62     Filed 03/01/19        Entered 03/01/19 15:57:34        Page 6 of 33



his control. AP-ECF No. 22-4. Mr. Murray represented to Mr. Jackson that he, Mr.

Murray, “was authorized to promote and distribute the Video on behalf of himself and

[Ms.] Leviston.” AP-ECF No. 22, ¶ 73. Count 1 of the Leviston Complaint alleged Mr.

Jackson violated N.Y. Civ. Rights Law §§ 50 and 51 because he used Ms. Leviston’s

image without her written consent for the purposes of advertising or trade and Count 2

alleged Mr. Jackson intentionally caused her emotional distress by intentionally

distributing the Video on the internet. AP-ECF No. 22-4. 8

       On February 29, 2012, Mr. Raymond, on behalf of Mr. Jackson, signed a

“Compliance Conference Order,” essentially a discovery schedule, setting forth the

remaining depositions to be conducted.             In the Compliance Conference Order, Mr.

Raymond, on behalf of Mr. Jackson, agreed to inform counsel for Ms. Leviston by May 1,

2012 of any witnesses he intended to call at trial “other than those [Ms. Leviston] has

already deposed.” AP-ECF No. 22-6. None of the witnesses referenced in Mr. Jackson’s

Amended Complaint – Mr. Murray, Mr. Ross, or the Internet Provider – are referenced in

the Compliance Conference Order.              Mr. Jackson was unaware of the Compliance

Conference Order until many years after it was signed by Mr. Raymond. ECF No. 22, ¶

17.

       The Defendants never deposed Mr. Murray and misrepresented to Mr. Jackson

that they were unable to locate him. Mr. Jackson later learned that Mr. Murray could be

easily located, as he was then incarcerated in New Jersey. AP-ECF No. 22, ¶¶ 75-78. If

Mr. Murray had been deposed or called as a witness at trial, he would have testified that

he gave the Video to Mr. Jackson “with [Mr.] Murray's and [Ms.] Leviston's permission


8       Count 3 alleged defamation but was later withdrawn. Leviston v. Jackson, 980 N.Y.S. 2d 716, 717
(N.Y. Sup. Ct. 2013).



                                                  6
Case 17-02005      Doc 62    Filed 03/01/19       Entered 03/01/19 15:57:34   Page 7 of 33



and authority to distribute the Video.” AP-ECF No. 22, ¶ 84. Mr. Murray would also have

provided “other testimony that would [have served] to absolve and/or mitigate the claims

and damages asserted against Mr. Jackson”. ECF No. 22, ¶ 84.

      The Defendants also never conducted pre-trial discovery regarding Mr. Ross. AP-

ECF No. 22, ¶ 17. Though Mr. Jackson “simply inserted a link on his webpage to the

Ross website,” it was Mr. Ross, who first posted the Leviston Video to a website under

Mr. Ross’s control. AP-ECF No. 22, ¶¶ 15, 16, 58-59. Mr. Jackson asserted that it was

Mr. Ross, “who was responsible for any damages sustained by [Ms.] Leviston as a result

of the Video posted on the Ross website.” AP-ECF No. 22, ¶ 87. If Mr. Ross had been

deposed or called as a witness at trial, he would have testified that the Video was first

posted on his website, and this testimony would have, according to Mr. Jackson,

“absolve[d] and/or mitigate[d]” Ms. Leviston’s claims against Mr. Jackson. AP-ECF No.

22, ¶¶ 33, 92.

      The Defendants were aware that Mr. Ross was represented by Mr. Sedlmayr at

the same time Mr. Sedlmayr received compensation from Reed Smith for services

rendered to Mr. Jackson. AP-ECF No. 22, ¶¶ 27, 53. Because Reed Smith paid Mr.

Sedlmayr (who was also representing Mr. Ross) at the same time it was representing Mr.

Jackson during the Leviston Case an un-waivable conflict of interest existed, prejudicial

to Mr. Jackson’s defense of the Leviston Case. AP-ECF No. 22, ¶¶ 53-54.

      Additionally, the Defendants never conducted pre-trial discovery of the Internet

Provider who, if called at trial, would have testified that the Video was first posted to a

website controlled by Mr. Ross. AP-ECF No. 22, ¶¶ 95-96. The Defendants were aware




                                              7
Case 17-02005        Doc 62   Filed 03/01/19       Entered 03/01/19 15:57:34   Page 8 of 33



that this testimony would have verified that Mr. Ross first posted the Video. AP-ECF No.

22, ¶¶ 17, 98-100.

      Approximately two and a half months prior to trial, on March 27, 2015, Mr. Jackson

terminated the Defendants as his counsel in the Leviston Case due to their “lack of

effective representation and inadequate pre-trial preparation.” AP-ECF No. 22, ¶¶ 20,

108. Mr. Jackson retained substitute counsel, Bickel & Brewer (“Replacement Counsel”).

AP-ECF No. 22, ¶ 103. The Defendants represented that they would cooperate with

Replacement Counsel, however, they failed to do so. AP-ECF No. 22, ¶ 102.

      On April 23, 2015, Mr. Jackson’s Replacement Counsel sought leave from the

state trial court to reopen discovery, to depose Mr. Murray, Mr. Ross, and the Internet

Provider, but the request was denied. AP-ECF No. 22, ¶¶ 102-104. The Compliance

Conference Order signed by the Defendants during their representation of Mr. Jackson,

“effectively preclude[d]” Mr. Jackson’s Replacement Counsel from conducting discovery

or eliciting testimony at trial of Mr. Murray, Mr. Ross, or the Internet Provider. AP-ECF

No. 22, ¶ 17; 22-6, 22-7.

      Trial began on June 15, 2015, approximately eleven (11) weeks after the

Defendants were terminated as Mr. Jackson’s counsel. Slightly less than a month later,

the jury reached a verdict as to liability on both counts of the Leviston Complaint. As to

Count 1, for violating N.Y. Civ. Rights Law §§ 50 and 51, the jury awarded Ms. Leviston

$2,500,000 in compensatory damages. Proof of Claim 5-1. As to Count 2, for the

intentional infliction of emotional distress, the jury awarded Ms. Leviston $2,500,000 in




                                               8
Case 17-02005          Doc 62    Filed 03/01/19        Entered 03/01/19 15:57:34        Page 9 of 33



compensatory damages, for a total award of $5,000,000 in compensatory damages. 9

Proof of Claim 5-1.

        For their representation of him, the Defendants claim Mr. Jackson owes them

$609,235.41 for unpaid legal fees and costs related to the Leviston Case, as well as

another case, Simmons v. Stanberry, in which Reed Smith represented Mr. Jackson.

POC 18-1.

        III.       THE ALLEGATIONS ASSERTED IN THIS ADVERSARY PROCEEDING
                   AND THE DEFENDANTS’ MOTION TO DISMISS

        The Amended Complaint is not a model of clarity and, rather than separating

allegations into different counts, 10 lumps several allegations into each count and

incorporates all previously made allegations into each subsequent count. Despite the

lack of clarity, the Court interprets the Amended Complaint as asserting the following

allegations:

               •   That the Defendants committed malpractice by:

                      o failing to address a direct and un-waivable conflict of interest

                         resulting from the California Agreement’s provision providing that

                         Reed Smith would share some of its fees with Mr. Sedlmayr, who

                         also represented Mr. Ross. (AP-ECF No. 22, ¶¶ 27, 44, 51-54);




9        On the same date as the Petition Date (July 13, 2015), Ms. Leviston moved for relief from the
automatic stay, 11 U.S.C. § 362, so that the trial in New York State Supreme Court could proceed to the
issue of punitive damages. ECF No. 7. After relief from stay was granted, the jury subsequently awarded
Ms. Leviston an additional $2,000,000 in punitive damages. ECF No. 20; Proof of Claim 5-1.
10       The Amended Complaint refers to “causes of action” however, the Court applies the term “Counts”
for convenience.



                                                   9
Case 17-02005     Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34     Page 10 of 33



                  o failing to comply with Section 1215-1 of the N.Y. Comp. Codes R. &

                     Regs. Title 22 (“NYCRR”) governing attorney retainer and

                     engagement letters. (AP-ECF No. 22, ¶¶ 48, 49);

                  o failing to properly prepare a defense to the Leviston Complaint by

                     failing to conduct discovery of Mr. Murray, Mr. Ross, and the Internet

                     Provider. (AP-ECF No. 22, ¶¶ 17, 61, 136, 142a);

                  o entering into the Compliance Conference Order without Mr.

                     Jackson’s knowledge or consent that effectively precluded Mr.

                     Jackson from calling Mr. Murray, Mr. Ross, and the Internet Provider

                     at trial. (AP-ECF No. 22, ¶¶ 17, 69, 70, 79, 142c);

                  o failing to seek a swift settlement rather than engage in protracted

                     litigation. (AP-ECF No. 22, ¶¶ 19, 37, 119, 120, 130, 142g);

                  o failing and refusing to cooperate with Replacement Counsel. (AP-

                     ECF No. 22, ¶¶ 20, 21, 102, 109, 142e); and,

                  o charging excessive legal fees during the Leviston case (AP-ECF No.

                     22, ¶¶ 142b, 142f); and further alleges

        •   That the Defendants breached their fiduciary duties owed to Mr. Jackson

            by:

                  o failing to address a direct and un-waivable conflict of interest

                     resulting from the California Agreement’s provision providing that

                     Reed Smith split some of its fees with Mr. Sedlmayr, who also

                     represented Mr. Ross (AP-ECF No. 22, ¶¶ 27, 44, 51-54);




                                             10
Case 17-02005    Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34       Page 11 of 33



                o failing to “notify [Mr.] Jackson of the substantial increase in the hourly

                    billing rate,” and “refus[ing] and declin[ing] to inform [Mr.] Jackson of

                    the maximum legal fees for the trial of the Leviston Case” (AP-ECF

                    No. 22, ¶¶ 110, 113);

                o entering into the Compliance Conference Order without Mr.

                    Jackson’s knowledge or consent that effectively precluded Mr.

                    Jackson from calling Mr. Murray, Mr. Ross, and the Internet Provider

                    at trial. (AP-ECF No. 4, 22, ¶¶ 17, 69, 70, 79, 142c);

                o failing to seek a swift settlement rather than engage in protracted

                    litigation. (AP-ECF No. 22, ¶¶ 4, 36, 37, 119, 120, 130, 142g);

                o failing and refusing to cooperate with Replacement Counsel. (AP-

                    ECF No. 22, ¶¶ 20, 21, 102, 109); and,

                o charging excessive legal fees during the Leviston case (AP-ECF No.

                    22, ¶¶ 4, 107-116, 142b, 142f).

      The Amended Complaint also alleged that the Defendants failed to assert third-

party actions against Mr. Murray and Mr. Ross and implicate Mr. Ross in Mr. Jackson’s

answer to the Leviston Complaint, thus preventing Mr. Jackson from mounting an

effective defense at trial. AP-ECF No. 22, ¶¶ 83, 94. The Defendants moved to dismiss

the Amended Complaint for “failure to state a claim upon which relief could be granted.”

AP-ECF No. 27, 28; Fed.R.Bankr.P. 7012; Fed.R.Civ.P. 12(b)(6).




                                            11
Case 17-02005      Doc 62     Filed 03/01/19     Entered 03/01/19 15:57:34        Page 12 of 33



       IV.     APPLICABLE LAW AND CHOICE OF LAW

                                   Rule 12(b)(6) Standard

       The standard a court applies to review a motion to dismiss pursuant to

Fed.R.Civ.P. 12 is well established.

       To survive a Rule 12(b)(6) motion to dismiss, the complaint must include
       “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
       Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007);
       see also Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868
       (2009). A claim will have “facial plausibility when the plaintiff pleads factual
       content that allows the court to draw the reasonable inference that the
       defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S.Ct.
       1937.
       Wilson v. Dantas, 746 F.3d 530, 535 (2d Cir. 2014).

       A court’s task is not to weigh evidence or determine whether it is probable that a

defendant is liable; but rather, to determine if it is plausible that the plaintiff is entitled to

the relief sought based on the facts alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“[A]lthough ‘a court must accept as true all of the allegations contained in a complaint,'

that ‘tenet' ‘is inapplicable to legal conclusions,' and ‘threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.'” Harris,

572 F.3d at 72 (quoting Iqbal, 556 U.S. at 679). A court’s review of a complaint is not

conducted in a vacuum; but is a “context-specific task that requires the [] court to draw on

its judicial experience and common sense” in evaluating whether the allegations are

plausible. Harris, 572 F.3d at 71-72 (quoting Iqbal, 566 U.S. at 679).

       While a court is “generally limited” to evaluating the four corners of the complaint,

it may consider “documents that are either incorporated into the complaint by reference

or attached to the complaint as exhibits,” and “may also look to public records, including

complaints filed in state court, in deciding a motion to dismiss.” Blue Tree Hotels Inv.




                                               12
Case 17-02005          Doc 62       Filed 03/01/19         Entered 03/01/19 15:57:34               Page 13 of 33



(Canada), Ltd. v. Starwood Hotels & Resorts Worldwide, Inc., 369 F.3d 212, 217 (2d Cir.

2004); see also Pani v. Empire Blue Cross Blue Shield, 152 F.3d 67, 75 (2d Cir. 1998)(“It

is well established that a district court may rely on matters of public record in deciding a

motion to dismiss under Rule 12(b)(6), including case law and statutes.”). 11

                                                Choice of Law

         As a threshold matter, though the parties do not seem to contest the issue,

because this Court sits in Connecticut while the underlying claims arose from a trial held

in New York, the Court must conduct a choice of law analysis based on Connecticut law. 12

In re Eternal Enterprise, 558 B.R. 47, 55 (Bankr.D.Conn. 2016)(citing In re Gaston &

Snow, 243 F.3d 599, 601-02 (2d Cir. 2001)(“[B]ankruptcy courts confronting state law

claims that do not implicate federal policy concerns should apply the choice of law rules

of the forum state.”)). Under the “most significant relationship” approach applied in

Connecticut, the Court finds New York law regarding the malpractice and breach of

fiduciary duty claims applies. See American States Ins. Co. v. Allstate Ins. Co., 282 Conn.

454, 467-68 (2007).




11        Here, the Court may take judicial notice of documents filed in the Leviston Case. See Lefkowitz v.
Bank of New York, 676 F.Supp.2d 229, 249 (S.D.N.Y. 2009)(“Judicial notice may encompass the status of
other lawsuits, including in other courts, and the substance of papers filed in those actions.”); Cerny v.
Rayburn, 972 F.Supp.2d 308, 312, n.1 (E.D.N.Y. 2013)(taking “judicial notice of the publicly available and
relevant filings in the related bankruptcy litigation for the limited purposes of establishing the ‘fact of such
litigation and relating filings' and in order to determine ‘their preclusive effect.'” (first quoting Int’l Star Class
Racing Ass’n v. Tommy Hilfiger U.S.A. Inc., 146 F.3d 66, 70 (2d Cir. 1998), then quoting Sure-Snap Corp.
v. State St. Bank & Trust Co., 948 F.2d 869, 872 (2d Cir. 1991))).
12        Mr. Jackson’s response to the Defendants’ motion to dismiss asserted that the Amended Complaint
adequately pled a cause of action for legal malpractice under New York law. AP-ECF No. 35, p. 22. The
Defendants’ motion to dismiss relied on Connecticut and New York law, but asserted the standards in both
states are substantially the same. AP-ECF No. 28, p. 9. The Court expresses no opinion on the
Defendants’ contention.



                                                         13
Case 17-02005      Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34       Page 14 of 33



                                   Pleading Legal Malpractice

       A claim of legal malpractice is not immune to a motion to dismiss. Kirk v. Heppt,

532 F.Supp.2d 586, 591 (S.D.N.Y. 2008)(“A cause of action for legal malpractice poses

a question of law which can be determined on a motion to dismiss.”). “To properly plead

an action against an attorney for legal malpractice under New York State law, in addition

to privity between the parties, a plaintiff must allege facts that tend to show:

       (1) that the attorney acted negligently;

       (2) that the attorney’s negligence was the proximate cause of a loss sustained;

          and

       (3) actual and ascertainable damages.”
       Prout v. Vladeck, 316 F.Supp.3d 784, 797, 2018 U.S. Dist. LEXIS 97714
       (S.D.N.Y. 2018), reconsideration denied, 319 F.Supp.3d 741 (S.D.N.Y.
       2018)(quoting Baker v. Dorfman, 239 F.3d 415, 420 (2d Cir. 2000).

       “To properly plead negligence, a party must aver that an attorney's conduct ‘fell

below the ordinary and reasonable skill and knowledge commonly possessed by a

member of his profession.'” Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328,

337 (2d Cir. 2006)(quoting Grago v. Robertson, 370 N.Y.S.2d 255, 258 (N.Y. App. Div.

1975)). By way of example, an attorney may be liable for legal malpractice if he or she

exhibits “ignorance of the rules of practice, [or] fail[s] to comply with conditions precedent

to suit, or ... neglect[s] to prosecute or defend an action.” Hatfield v. Herz, 109 F.Supp.2d

174, 180 (S.D.N.Y. 2000)(quoting Bernstein v. Oppenheim & Co., 554 N.Y.S.2d 487 (N.Y.

App. Div. 1990)). “[A] complaint that essentially alleges either an error in judgment or a

selection of one among several reasonable courses of action fails to state a claim for

malpractice.” Kirk, 532 F.Supp.2d at 592 (internal quotations omitted).




                                              14
Case 17-02005     Doc 62     Filed 03/01/19    Entered 03/01/19 15:57:34      Page 15 of 33



       “[T]o establish proximate, or ‘but for,' causation in an action for attorney

malpractice, a plaintiff must plausibly allege that, but for the malpractice, the plaintiff

would have received a more advantageous result, would have prevailed in the underlying

action, or would not have sustained some actual and ascertainable damage.” Prout, 316

F.Supp.3d at 799 (citing Schwartz v. Olshan Grundman Frome & Rosenzweig, 753

N.Y.S.2d 482, 486 (N.Y. App. Div. 2003).

       A complaint that does not plead a ‘case within a case’ or address the merits of the

plaintiff's case in the underlying action should be dismissed for failure to allege proximate

cause. Collins v. Felder, 2017 U.S. Dist. LEXIS 211105, at *4-5 (S.D.N.Y. Dec. 21,

2017)(citing Sonnenschine v. Giacomo, 744 N.Y.S.2d 396, 397 (N.Y. App. Div.

2002)(“While the complaint is replete with allegations describing defendants' negligence

in the underlying action, it says nothing concerning the merits of plaintiffs' defense. That

deficiency warrants dismissal of the complaint for failure to state a cause of action, there

being no allegations that but for the alleged malpractice plaintiffs would have prevailed in

the underlying action, or at least sustained a smaller judgment against them.”).

       For the Amended Complaint to survive the Defendants’ motion to dismiss, it must

“plead[] factual content that allows the court to draw the reasonable inference” that: 1) Mr.

Jackson had an attorney-client relationship with the Defendants, 2) the Defendants were

negligent, 3) the Defendants’ negligence was the proximate cause of, 4) damages

suffered by Mr. Jackson. Sherman v. Town of Chester, 752 F.3d 554, 560 (2d Cir. 2014);

Rubens v. Mason [Rubens II], 527 F.3d 252, 255 (2d Cir. 2008). If a count in the Amended

Complaint fails to plausibly “state a claim upon which relief can be granted,” then the

count must be dismissed. Fed.R.Civ.P. 12(b)(6); Fed.R.Bankr.P. 7012.




                                              15
Case 17-02005      Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34       Page 16 of 33



                              Pleading Breach of Fiduciary Duty

       A claim alleging a breach of fiduciary duty must set forth three elements: “(i) the

existence of a fiduciary duty; (ii) a knowing breach of that duty; and (iii) damages resulting

therefrom.” Johnson v. Nextel Communications, Inc., 660 F.3d 131, 138 (2d Cir. 2011).

       V.     DISCUSSION

        Dismissal of Certain Breach of Fiduciary Duty Claims Is Warranted

       “Under New York law, where a claim for breach of fiduciary duty is ‘premised on

the same facts and seeking the identical relief' as a claim for legal malpractice, the claim

for breach of fiduciary duty ‘is redundant and should be dismissed.'”           Nordwind v.

Rowland, 584 F.3d 420, 432-33 (2d Cir. 2009)(quoting Weil, Gotshal & Manges, LLP v.

Fashion Boutique of Short Hills, Inc., 780 N.Y.S.2d 593, 596 (N.Y. App. Div. 2004)).

However, “[t]he fiduciary duty of an attorney … ‘extends both to current clients and former

clients and thus is broader in scope than a cause of action for legal malpractice.'” Prout,

316 F.Supp.3d at 807 (citing Neuman v. Frank, 919 N.Y.S.2d 644 (N.Y. App. Div.

2011)(“A cause of action for legal malpractice must be based on ‘the existence of an

attorney-client relationship at the time of the alleged malpractice'”)). “Thus, a cause of

action for legal malpractice based upon alleged misconduct occurring during the

attorney's representation of the plaintiff is not duplicative of a cause of action for breach

of fiduciary duty based upon alleged misconduct occurring after the termination of the

representation.” Neuman v. Frank, 919 N.Y.S.2d at 645–46.

       Here, substantially all the allegations and facts in the Amended Complaint relate

to the Defendants’ representation of Mr. Jackson during the Leviston Case. In multiple

instances, Mr. Jackson alleged -- with no distinction and based upon the same facts --




                                              16
Case 17-02005      Doc 62     Filed 03/01/19     Entered 03/01/19 15:57:34   Page 17 of 33



that the Defendants committed malpractice and breached their fiduciary duties. Mr.

Jackson did not allege any distinct damages arising from malpractice compared to a

breach of fiduciary duty. As it relates to the allegations regarding the Defendants’ conduct

during their representation of Mr. Jackson in the Leviston Case, Mr. Jackson’s claims for

breach of fiduciary duty are duplicative of his claims for legal malpractice and are

dismissed. One allegation discussed later in this Decision – the allegation that the

Defendants failed to cooperate with Replacement Counsel – involves conduct that

occurred after Mr. Jackson terminated the Defendants as counsel, and therefore, is not a

claim for legal malpractice but solely a claim for a breach of fiduciary duty. For this

reason, the allegation that the Defendants breached their fiduciary duty by failing to

cooperate with Replacement Counsel is not dismissed as duplicative of the other claims

for legal malpractice.

                     Defendants Failed to Address Conflict of Interest
              with Mr. Sedlmayr and Failed to Comply with 22 NYCRR 1215-1

       The first allegation made by Mr. Jackson and the primary focus of Count One was

that the Defendants possessed an un-waivable conflict of interest because, as described

earlier, there was a fee sharing agreement with an attorney who also represented Mr.

Ross, and that the California Agreement failed to comply with New York law 13 relating to

attorney fee agreements. See AP-ECF No. 22, ¶¶ 44, 48. Specifically, the Amended

Complaint asserted the Defendants were “aware” that Mr. Sedlmayr represented Mr.

Ross, and that the Defendants therefore had a “direct and un-waivable conflict of interest.”

AP-ECF No. 22, ¶¶ 28, 44. Both the Amended Complaint and the California Agreement

stated that Mr. Sedlmayr was in fact Mr. Jackson’s attorney. AP-ECF Nos. 22, ¶ 45; 22-


13     N.Y. Comp. Codes R. & Regs. Title 22 § 1215.



                                               17
Case 17-02005      Doc 62     Filed 03/01/19    Entered 03/01/19 15:57:34   Page 18 of 33



8 (“To the extent practical, Reed Smith has interacted primarily and directly with your

attorney, [Mr.] Sedlmayr. . . .”).

       Assuming the facts in the Amended Complaint are true, as this Court must, neither

the alleged conflict of interest nor non-compliance with New York law constitutes a cause

of action for legal malpractice under New York law. Stonewell Corp. v. Conestoga Title

Ins. Co., 678 F.Supp.2d 203, 211-12 (S.D.N.Y. 2010)(“A ‘conflict of interest, even if a

violation of the Code of Professional Responsibility, does not by itself support a legal

malpractice cause of action.'”)(quoting Sumo Container Station, Inc. v. Evans, Orr,

Pacelli, Norton & Laffan, P.C., 719 N.Y.S.2d 223 (N.Y. App. Div. 2000)).           Without

determining whether the California Agreement complies with New York law, a failure to

comply with N.Y. Comp. Codes R. & Regs. Title 22 § 1215 does not constitute a cause

of action for damages. Seth Rubenstein P.C. v. Ganea, 833 N.Y.S.2d 566, 570 (N.Y.

App. Div. 2007)(“The language of 22 NYCRR 1215.1 contains no express penalty for

noncompliance. Indeed, the intent of Rule 1215.1 was not to address abuses in the

practice of law, but rather, to prevent misunderstandings about fees that were a frequent

source of contention between attorneys and clients.”)(citations omitted).

       Other than the fact that the Defendants were “aware” of Mr. Sedlmayr’s conflict of

interest, the Amended Complaint fails to allege this conflict or the failure to comply with

22 NYCRR 1215-1 had any specific impact on the Defendants’ representation of Mr.

Jackson in the Leviston Case or was the proximate cause of any specific injury. AP-ECF

No. 22, ¶ 28. The language of the Amended Complaint is telling:

       Par. 53:       Sedlmayr represented Ross in 2004 and on information and
                      belief he continued to represent Ross at all times mentioned in
                      the Leviston Complaint [], and the litigation thereof, thereby
                      creating the conflict of interest herein alleged.



                                               18
Case 17-02005        Doc 62      Filed 03/01/19      Entered 03/01/19 15:57:34            Page 19 of 33



        Par. 54:   Said conduct on the part of Reed Smith and Raymond constitutes
                   malpractice and breach of fiduciary duty, was prejudicial to the
                   defendant of Jackson in the Leviston matter, and caused Jackson
                   to incur substantial damages during the Leviston litigation.
        AP-ECF No. 22, ¶¶ 53, 54.

        What is missing are factual allegations supporting proximate causation. “A failure

to establish that an attorney's conduct proximately caused harm requires dismissal of the

malpractice action, regardless of whether the attorney was in fact negligent.” Stonewell

Corp., 678 F.Supp.2d at 211-212.               Here, the allegation fails to address how the

Defendants’ conduct was prejudicial, and, how Mr. Jackson would have obtained a more

advantageous result in the Leviston Case but for the prejudicial conduct. Mr. Jackson’s

conclusory statements that the Defendants’ conduct was prejudicial and caused damage

are insufficient. Accordingly, the claim set forth in Count One for malpractice based upon

the Defendants’ failure to address a conflict of interest with Mr. Sedlmayr and failure to

comply with 22 NYCRR 1215-1 is dismissed for failure to state a claim for which the Court

may grant relief. 14

                           Defendants Failed to Conduct Discovery and
                          Entered into the Compliance Conference Order

        Count Two, in addition to reasserting and reiterating the prior allegations, alleged

that the Defendants committed legal malpractice by failing to conduct “reasonably

competent pre-trial investigation and discovery of key material witnesses and engaging

in other conduct prejudicial” to Mr. Jackson’s defense. AP-ECF No. 22. Specifically, Mr.



14       The dismissal of Count One for malpractice does not preclude Mr. Jackson from pursuing his
objection to POC 18-1 based upon the Defendants’ failure to comply with 22 NYCRR 12.15.1 or the alleged
conflict of interest. However, a failure to comply with NYCRR 1215.1 by not obtaining a signed letter of
engagement or a retainer agreement is not fatal to the recovery of fees and does not preclude a law firm
from seeking to recover the reasonable value of services rendered on a quantum meruit basis. See Barry
Mallin & Associates P.C. v. Nash Metalware Co. Inc., 849 N.Y.S.2d 752 (N.Y. Civ. Ct., Jan. 10, 2008)(citing
Seth Rubenstein P.C., 833 N.Y.S.2d at 570).



                                                   19
Case 17-02005        Doc 62      Filed 03/01/19       Entered 03/01/19 15:57:34           Page 20 of 33



Jackson asserted that the Defendants committed malpractice when they failed to conduct

discovery from Mr. Ross, Mr. Murray, and the Internet Provider and that “but for” the

Defendants’ failure, these witnesses would have provided testimony that “constituted a

defense to Jackson in the Leviston claims for liability and damages in the Leviston

case.” 15 AP-ECF No. 22, ¶¶ 61, 63, 68, 69. Defendants asserted that none of the

proposed testimony from Mr. Ross, Mr. Murray, or the Internet Provider would have

constituted a defense to liability under N.Y. Civ. Rights Law §§ 50 and 51. The Court

agrees with the Defendants on the issue of liability.

        The Leviston Complaint sought damages for violating N.Y. Civ. Rights Law §§ 50

and 51, as well as for the intentional infliction of emotional distress. As to the former, the

jury, in rendering a verdict against Mr. Jackson, must have found that: 1) Mr. Jackson

used Ms. Leviston’s likeness; 2) for advertising purposes or for the purposes of trade; and

3) without her written consent. See generally, Titan Sports, Inc. v. Comics World Corp.,

870 F.2d 85, 87 (2d Cir. 1989)(discussing the elements of a N.Y. Civ. Rights Law § 51

claim). As to the latter claim for intentional infliction of emotional distress, the jury must

have found that: 1) Mr. Jackson committed extreme and outrageous conduct; 2) with the

intent to cause Ms. Leviston severe emotional distress; 3) that Ms. Leviston suffered

severe emotional distress; and 4) a causal connection existed between Mr. Jackson’s

actions and Ms. Leviston’s harm. See generally, Newton v. City of New York, 566

F.Supp.2d 256, 275 (S.D.N.Y. 2008)(discussing the elements of a claim for the intentional

infliction of emotional distress under New York law).



15       In addition to alleging that the Defendants were negligent by failing to conduct discovery of these
three witnesses, Mr. Jackson also alleged that the Defendants were negligent in entering into pre-trial
stipulations, including the Compliance Conference Order.



                                                    20
Case 17-02005      Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34       Page 21 of 33



       The Court assumes as true that Mr. Ross would have testified that he and/or his

employees or agents first posted the Video to a website controlled or operated by Mr.

Ross. AP-ECF No. 22, ¶ 92. However, even if Mr. Ross testified as described, his

testimony would have been insufficient as a defense to liability under N.Y. Civ. Rights

Law §§ 50 and 51. Nothing limits Mr. Jackson’s liability under the New York statutes if

he was merely the second person to use Ms. Leviston’s likeness without her written

consent. Nothing permits Mr. Jackson to escape liability if someone else (here, Mr. Ross)

violated §§ 50 or 51 first. On May 24, 2018, the Court directed the filing of supplemental

memoranda of law limited to the following question:

       [Whether] [u]nder New York law and in the context of the Leviston litigation . . .
       liability under N.Y. Civil Rights Law § 50 or § 51 [is] limited to the first person
       to post a video to the internet?
       AP-ECF No. 50.

       While Mr. Jackson’s counsel represented during oral argument held on May 23,

2018, that authority existed for the proposition that liability is limited to the first person,

Mr. Jackson’s supplemental memorandum acknowledged that the issue had not been

addressed by any court in the context of N.Y. Civil Rights Law §§ 50 and 51. AP-ECF

No. 58, P. 4. Given the lack of authority supporting the contention that being second to

post the Video would negate any of the elements of N.Y. Civ. Rights Law §§ 50 or 51, Mr.

Ross’s testimony that he posted the Video first would be irrelevant to the issue of Mr.

Jackson’s liability. Because Mr. Ross’s testimony would be irrelevant as to liability, the

allegation -- that the Defendants committed malpractice by failing to conduct discovery of

Mr. Ross or to preserve his testimony for trial -- fails to sufficiently plead the Defendants




                                              21
Case 17-02005        Doc 62      Filed 03/01/19      Entered 03/01/19 15:57:34            Page 22 of 33



were negligent or that their conduct was the proximate cause of any injury to Mr.

Jackson. 16

        Similarly, and for the same reasons that the allegation involving Mr. Ross fails, the

testimony of the Internet Provider that the Video was first posted by Mr. Ross is irrelevant

to Mr. Jackson’s liability for either the claims under N.Y. Civ. Rights Law §§ 50 and 51 or

the claim of intentional infliction of emotional distress. Accordingly, the allegation set forth

in Count Two that the Defendants committed malpractice by failing to conduct discovery

and preserve the Internet Provider’s testimony fails to state a claim for legal malpractice.

        The allegation that Mr. Murray – if called -- would have confirmed that the Video

was given to Mr. Jackson voluntarily and that Mr. Murray had represented to Mr. Jackson

that the Video was given with Mr. Murray’s and Ms. Leviston’s permission and authority

to distribute it, similarly fails. AP-ECF No. 22, ¶ 84. This allegation is insufficient because

that testimony would not constitute a defense to liability under N.Y. Civ. Rights Law §§ 50

and 51. Mr. Murray’s testimony that he represented to Mr. Jackson orally that he was

authorized to distribute the Video would have been irrelevant, as N.Y. Civ. Rights Law §

51 requires “written consent.” Stephano v. News Grp. Publications, Inc., 64 N.Y.2d 174,

183 (N.Y. 1984)(“By its terms the statute applies to any use of a person's picture or portrait

for advertising or trade purposes whenever the defendant has not obtained the person's

written consent to do so.”). Without evidence that Ms. Leviston consented in writing –

which Mr. Jackson does not allege Mr. Murray would have provided – any failure to




16      Additionally, because Mr. Ross’s testimony was irrelevant on the issue of liability, the allegation
that the Defendants were negligent by agreeing to pre-trial stipulations, including the Compliance
Conference Order, fails to assert a claim for malpractice. AP-ECF No. 22, ¶¶ 80, 82.



                                                   22
Case 17-02005        Doc 62      Filed 03/01/19      Entered 03/01/19 15:57:34            Page 23 of 33



conduct discovery or preserve Mr. Murray’s testimony is insufficient to state a claim for

legal malpractice. 17

        Taking the allegations in the Amended Complaint as true, the preservation of these

three witnesses for trial could not have avoided Mr. Jackson’s liability under N.Y. Civ.

Rights Law §§ 50 and 51 or the claim of intentional infliction of emotional distress.

        However, while Mr. Jackson fails to adequately plead a viable legal malpractice

claim as to the jury’s ultimate liability determination, he has sufficiently pled that but for

the Defendants’ negligence, the damages he suffered may have been mitigated or

absolved. AP-ECF No. 22, ¶ 92.

        The Leviston jury could have considered evidence that Mr. Jackson was told Ms.

Leviston consented and that Mr. Ross was the first person to publish the Video in its

determination of punitive damages. Section 51 of the Civil Rights Law provides that a

person may “recover damages for any injuries sustained by reason of such use and if the

defendant shall have knowingly used such person's name, portrait, picture or voice in

such manner as is forbidden or declared to be unlawful by section fifty of this article, the

jury, in its discretion, may award exemplary damages.” N.Y. Civ. Rights Law § 51

(McKinney 2018). “Neither oral consent nor estoppel is a complete defense; they are

available only as partial defenses in mitigation of damages.” Brinkley v. Casablancas,

438 N.Y.S.2d 1004, 1009 (N.Y. App. Div. 1981)(quoting Lomax v. New Broadcasting Co.,

238 N.Y.S.2d 781 (N.Y. App. Div. 1963)); see also Greenaway v. Corcoran Group, 906

N.Y.S.2d 779 (N.Y. Sup. Ct. 2010)(quoting Roberts v. Conde Nast Pubs., Inc., 146



17      Similarly, any claims that the Defendants committed malpractice by misrepresenting the ability to
locate Mr. Murray are insufficient as a matter of law because even if located, Mr. Murray’s testimony would
not have not have constituted a defense to liability.



                                                   23
Case 17-02005     Doc 62     Filed 03/01/19    Entered 03/01/19 15:57:34      Page 24 of 33



N.Y.S.2d 493 (N.Y. App. Div. 1955)(“Good faith or its absence; mistake or knowing

impertinence; misapprehension of evidence of approval; or such an absence of such

evidence that no reasonable man would imply approval, are all matters which a jury might

be allowed to consider, one way or another, in approaching the task of assessing or

withholding exemplary damages.”)).

       Considering the facts pled in the Amended Complaint, this allegation, viewed in

the light most favorable to Mr. Jackson, adequately (though narrowly) supports a claim

that the Defendants were negligent because they failed to conduct discovery and

preserve the testimony of three witnesses that may have mitigated the amount of

damages awarded against Mr. Jackson in the Leviston Case. This is not to say that Mr.

Jackson will be successful on his malpractice claim, but that the allegation – that the

Defendants failed to conduct and preserve testimony from the three witnesses, which

would have mitigated Mr. Jackson’s damages -- survives the motion to dismiss. Mr.

Jackson must, nonetheless, prove that the Defendants’ conduct was negligent and that

but for the Defendants’ negligent conduct, Mr. Jackson would not have suffered some

amount of actual and ascertainable damages. Failure or inability to do so may result in

summary judgment entering in favor of the Defendants.

                        Defendants Failed to Assert Affirmative
          Defenses and/or a Third-Party Action Against Mr. Murray and Mr. Ross

       Another allegation asserted by Mr. Jackson in Count Two is that the Defendants

“failed to assert affirmative defenses and/or a third-party action against Mr. Murray” and/or

against Mr. Ross. AP-ECF No. 22, ¶¶ 83, 94. This assertion fails for a lack of any factual

support. “Where [a] plaintiff fails to ‘allege facts to support [his] conclusory allegations

that other claims would have been viable,' his malpractice claim based on his former



                                              24
Case 17-02005     Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34      Page 25 of 33



attorney's failure to bring those causes of action should be dismissed for failure to state

a claim.” Houraney v. Burton & Associates, P.C., Docket No. 08 CV 2688 (CBA)(LB),

2010 WL 3926907, 2010 U.S. Dist. LEXIS 105020, at *28-29 (E.D.N.Y. Sep. 7,

2010)(quoting Ideal Steel Supply Co. v. Beil, 865 N.Y.S.2d 299 (N.Y. App. Div. 2008)).

       Here, Mr. Jackson failed to plead facts to allow this Court to draw the reasonable

inference that Mr. Jackson had any viable affirmative defenses or third-party claims

against either Mr. Murray or Mr. Ross. A cogent description of what affirmative defenses

should have been asserted and, the factual basis to support such defenses, is simply

missing from the Amended Complaint. Similarly, Mr. Jackson failed to identify what third-

party claims could have been brought against Mr. Murray or Mr. Ross and the basis for

any such claim. In the absence of facts supporting Mr. Jackson’s conclusory statements

that the Defendants failed to assert affirmative defenses and third-party claims, the

allegation that the Defendants were negligent for such conduct fails to state a claim for

legal malpractice. Accordingly, the allegation set forth in Count Two that the Defendants

were negligent by failing to assert affirmative defenses and/or a third-party action against

Mr. Murray and Mr. Ross shall be dismissed.

                Defendants Failed to Cooperate with Replacement Counsel

       Also in Count Two, Mr. Jackson alleged that the Defendants breached their

fiduciary duty and committed malpractice by failing to cooperate with Replacement

Counsel and “[t]heir lack of cooperation was a material detriment to [Mr.] Jackson's

defense in the Leviston case, resulting in severe prejudice to [Mr.] Jackson, and ultimately

causing a verdict to be entered against [Mr.] Jackson.” AP-ECF No. 22, ¶¶ 20, 102. As

previously noted above, a cause of action for breach of fiduciary duty is broader than a




                                             25
Case 17-02005        Doc 62   Filed 03/01/19    Entered 03/01/19 15:57:34     Page 26 of 33



claim for legal malpractice because it extends to cover misconduct occurring after the

termination of the representation. See Neuman v. Frank, 919 N.Y.S.2d 644 (N.Y. App.

Div. 2011). Here, the claim for malpractice fails as the conduct alleged – the failure to

cooperate with Replacement Counsel – occurred after termination of the attorney-client

relationship. The post-termination conduct is covered under scope of the claim for breach

of fiduciary duty.

       However, Mr. Jackson fails to plead sufficient facts to allow the Court to plausibly

conclude that the Defendants are liable for a breach of fiduciary duty. Mr. Jackson merely

alleges the Defendants failed to cooperate with Replacement Counsel to devastating

effect. AP-ECF No. 22, ¶¶ 20, 102. But, in what way did the Defendants fail to cooperate

with Replacement Counsel? Did they withhold information or provide inaccurate or

incomplete information? How did the failure to cooperate, “result[] in severe prejudice” or

“ultimately caus[e] a verdict to be entered” against the plaintiff? Formulaic allegations

devoid of further factual enhancements such as these are insufficient to meet the

plausibility standard and are insufficient to withstand dismissal. See Iqbal, 556 U.S. at

678; Twombly, 550 U.S. at 557.           Accordingly, Mr. Jackson’s allegation that the

Defendants breached their fiduciary duty by failing to cooperate with Replacement

Counsel insufficiently states a claim for relief and must be dismissed.

                          Defendants Charged Excessive Legal Fees

       In Count Three, in addition to reasserting all prior allegations, Mr. Jackson alleged

that the Defendants committed legal malpractice by charging excessive legal fees.

Specifically, the Amended Complaint stated the Defendants “did not notify [Mr.] Jackson

of the substantial increase in the hourly billing rate,” and that the Defendants “refused and




                                               26
Case 17-02005      Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34       Page 27 of 33



declined to inform [Mr.] Jackson of the maximum legal fees for the trial of the Leviston

Case.” AP-ECF No. 22, ¶¶ 110, 113. In a conclusory fashion, Mr. Jackson states that

the allegedly excessive fees “constitute . . . malpractice during the course of

representation of [Mr.] Jackson in this Leviston” Case. AP-ECF No. 22, ¶ 116.

       But even assuming these facts as true, excessive fees by themselves do not

constitute “attorney negligence.” Achtman, 464 F.3d at 337 (“Generally, an attorney may

only be held liable for ‘ignorance of the rules of practice, failure to comply with conditions

precedent to suit, or for his neglect to prosecute or defend an action.'”)(quoting Bernstein,

554 N.Y.S.2d at 489-90). The Amended Complaint is devoid of facts alleging a causal

nexus between the excessive legal fees and the adverse verdict in the Leviston Case.

Accordingly, Count Three fails to sufficiently plead that the Defendants’ conduct –

allegedly charging Mr. Jackson excessive attorneys’ fees -- was either negligent conduct

or the proximate cause of the adverse verdict in the Leviston Case, and therefore must

be dismissed for failure to state a claim.         The Court’s conclusion that dismissal is

warranted for the claim of malpractice based upon charging excessive fees does not

preclude Mr. Jackson’s prosecution of his objection to POC 18-1 on the basis that the

fees were excessive.

              Defendants Engaged in Protracted Litigation Rather than Settle

       As with prior counts, Mr. Jackson in Count Four reasserted and reincorporated all

prior allegations of the Amended Complaint. More specifically, Mr. Jackson alleged that

the Defendants committed legal malpractice by “pursuing litigation on a matter for which

the Defendants believed [Mr.] Jackson did not have a viable defense” and for failing to

settle the Leviston Case before trial. AP-ECF No. 22, ¶¶ 118-120. Much of Mr. Jackson’s




                                              27
Case 17-02005        Doc 62     Filed 03/01/19      Entered 03/01/19 15:57:34           Page 28 of 33



argument on the former point latched onto statements made in the Defendants’ first

motion to dismiss. 18 Mr. Jackson characterized these statements by the Defendants, that

he had a “remarkably bad case,” and that “there was no valid defense,” as concessions

that the Defendants pursued a futile litigation strategy in order to enrich themselves at his

expense. AP-ECF No. 22, ¶¶ 35, 122-125. Without deciding the appropriateness of

relying on “statements” made in a court pleading as a basis for a claim of relief, Mr.

Jackson’s contentions that the Defendants committed malpractice by failing to enter into

meaningful settlement negotiations and failing to offer Ms. Leviston more than $250,000

to settle the Leviston Case, are insufficient to state a claim for relief. Mr. Jackson fails to

allege that he directed the Defendants to offer more than $250,000 or that he made a

settlement offer that the Defendants failed to convey to Ms. Leviston’s counsel. Mr.

Jackson’s allegations lack a plausible set of facts demonstrating how the Defendants

were negligent or their conduct proximately caused the Leviston jury verdict. Such vague

allegations are insufficient to state a claim; they are precisely the type of “unadorned, the-

defendant-unlawfully-harmed-me accusations” that, the Supreme Court has held, “will not

do.” Iqbal, 556 U.S. at 678. Additionally, there is no explanation why Mr. Jackson’s

Replacement Counsel could not have settled the case. See Schutz v. Kagan Lubic

Lepper Finkelstein & Gold, LLP, 2013 WL 3357921, at *7 (S.D.N.Y. July 2, 2013)(“[I]t is

well-settled that the introduction of new counsel serves as an intervening cause in a legal

malpractice claim, severing the chain of causation between the negligent actions of an

attorney and a plaintiff's injuries, so long as new counsel has ‘sufficient opportunity to

protect the plaintiffs' rights.'”)(quoting Perks v. Lauto & Garabedian, 760 N.Y.S.2d 231,


18      The Defendants moved to dismiss the original complaint and in lieu of responding to their motion,
Mr. Jackson filed the Amended Complaint. AP-ECF Nos. 16, 17, 22.



                                                  28
Case 17-02005      Doc 62    Filed 03/01/19    Entered 03/01/19 15:57:34       Page 29 of 33



232 (N.Y. App. Div. 2003)). There are no facts suggesting that Replacement Counsel did

not have sufficient opportunity to protect Mr. Jackson’s rights or was unable to settle the

case after March 27, 2015 and before the start of trial on June 15, 2015. AP-ECF No.

22, ¶ 108. Although Mr. Jackson states that Replacement Counsel was hired on the “eve

of trial,” in fact, they had almost three months to try to settle with Ms. Leviston. That time

period provided a sufficient opportunity for Replacement Counsel to protect Mr. Jackson’s

rights by seeking to reach a settlement. Accordingly, Count Four fails to allege facts

showing that the Defendants were negligent or proximately caused the adverse jury

verdict in the Leviston Case, and therefore must be dismissed.

                   Defendants Failed to Properly Prepare a Defense

       Count Five alleged the Defendants committed legal malpractice by “failing to

develop a reasonably competent defense to [Ms.] Leviston's claims” under N.Y. Civ.

Rights Law §§ 50 and 51 and for the intentional infliction of emotional distress. AP-ECF

No. 22, ¶¶ 136, 140. Like all previous counts, Mr. Jackson repeated and incorporated all

prior allegations made in the Amended Complaint. The specific allegations in Count Five

-- that the Defendants failed to prepare a defense to the Leviston Complaint by neglecting

to conduct discovery of Mr. Murray, Mr. Ross, and the Internet Provider -- are nearly

identical to the allegations in Count Two. The difference in Count Five is that Mr. Jackson

alleged that the Defendants’ failure to call Mr. Ross and other witnesses prevented Mr.

Jackson from presenting evidence in support of a defense that publishing the Video was

not for advertising or trade purposes. AP-ECF No. 22, ¶¶ 137, 138, 139. Mr. Jackson

claimed that the Video was posted in the course of a dispute with Mr. Ross rather than

for advertising or trade purposes. However, nowhere does Mr. Jackson plead that Mr.




                                              29
Case 17-02005        Doc 62      Filed 03/01/19      Entered 03/01/19 15:57:34           Page 30 of 33



Ross, Mr. Murray, or the Internet Provider – if called -- would have offered testimony that

Mr. Jackson posted the Video for other than advertising or trade purposes. Without facts

suggesting that the testimony from these witnesses would have constituted a defense to

this element, the conclusory statements are insufficient to withstand dismissal.

        Even if Mr. Jackson had sufficiently alleged that the witnesses would have testified

that Mr. Jackson’s posting of the Video was in furtherance of his dispute with Mr. Ross

that in and of itself would not have removed Mr. Jackson’s conduct from being for

advertising or trade purposes. See Leviston v. Jackson, 980 N.Y.S.2d 716, 721 (N.Y.

Sup. Ct., December 3, 2013)(“The record reveals that Jackson had an ongoing rap war

with Ross, and used it to generate interest in himself and to attract viewers to his website,

which qualifies as a trade purpose.”). Mr. Jackson fails to plead sufficient facts that

plausibly suggests that but for the Defendants’ conduct, he would have prevailed on his

claim that the Video was not posted for advertising or trade purposes. Accordingly, Mr.

Jackson’s allegations in Count Five that the Defendants were negligent in developing a

defense to Mr. Jackson’s liability under N.Y. Civ. Rights Law §§ 50 and 51 by failing to

seek discovery or preserve testimony from Mr. Ross and other witnesses fails to plausibly

set forth a claim for legal malpractice.

        VI.     CONCLUSION

        The Court considered the parties’ other arguments in support of or in opposition to

dismissal and, to the extent not specifically referenced, finds them unpersuasive at this

stage of the proceedings. 19 Accordingly, for the reasons stated above, Counts One,


19       The Court considered the arguments raised by the parties, including the parties’ supplemental
briefs. AP-ECF Nos. 41, 42, 58, 59. To the extent Mr. Jackson’s supplemental briefing and oral argument
provided additional facts that could establish the Defendants’ liability, those facts were not pled in the
Amended Complaint and are not considered. To the extent Mr. Jackson made an oral motion at oral



                                                   30
Case 17-02005        Doc 62    Filed 03/01/19     Entered 03/01/19 15:57:34          Page 31 of 33



Three, Four, and Five are dismissed with prejudice in their entirety. 20 Count Two –

comprised of several allegations - is dismissed, in part, including the allegations that the

Defendants committed malpractice by failing:

           •     to conduct discovery of Mr. Ross. Mr. Murray, or the Internet Provider which,

                 if conducted, would have constituted a defense to liability under N.Y. Civ.

                 Rights Law §§ 50 and 51;

           •     to assert affirmative defenses or third-party claims against Mr. Ross or Mr.

                 Murray; and

           •     to cooperate with Replacement Counsel.

       The sole allegation in Count Two that survives the pleading stage is the allegation

that the Defendants committed malpractice by failing to conduct and preserve discovery

of Mr. Ross, Mr. Murray, or the Internet Provider which, if conducted, would have

mitigated the amount of damages awarded against Mr. Jackson. All of Mr. Jackson’s

claims for breaches of fiduciary duty are dismissed as either duplicative or for failure to

state a claim.

       As it pertains to Mr. Jackson’s Objection to POC 18-1, in addition to his claim for

malpractice that survives this Decision, Mr. Jackson may proceed to prosecute his claim

that the fees sought in POC 18-1 should be disallowed or reduced due to an alleged

violation of 22 NYCRR 1215.1, an alleged conflict of interest, and alleged excessiveness.




argument on May 23, 2018 to file a second amended complaint, in lieu of dismissal with prejudice, the
motion is denied. See AP-ECF No. 53, p. 48.
20      Because Mr. Jackson previously amended his complaint, these counts will be dismissed with
prejudice. See AP-ECF No. 22.



                                                 31
Case 17-02005       Doc 62        Filed 03/01/19    Entered 03/01/19 15:57:34   Page 32 of 33



       NOW THEREFORE, it is hereby

       ORDERED: That, the claim set forth in Count One of the Amended Complaint, for

malpractice based upon the Defendants’ failure to address a conflict of interest with Mr.

Sedlmayr and failure to comply with N.Y. Comp. Codes R. & Regs. Title 22 § 1215-1 is

dismissed for failure to state a claim for which the Court may grant relief; and it is further

       ORDERED: That, the claim set forth in Count Two of the Amended Complaint, for

malpractice based upon the Defendants failure to conduct and preserve discovery from

Mr. Ross, Mr. Murray, and the Internet Provider is dismissed IN PART for failure to state

a claim as it pertains to Mr. Jackson’s liability under N.Y. Civ. Rights Law §§ 50 and 51,

and is NOT DISMISSED as it pertains to a claim that such testimony may have mitigated

the damages against Mr. Jackson in the Leviston case; and it is further

       ORDERED: That, the claim set forth in Count Two of the Amended Complaint, for

malpractice based upon the Defendants failure to assert affirmative defenses and/or a

third-party action against Mr. Murray is dismissed for failure to state a claim for which the

Court may grant relief; and it is further

       ORDERED: That, the claim set forth in Count Two of the Amended Complaint, for

breach of their fiduciary duty based upon the Defendants failure to cooperate with

Replacement Counsel is dismissed for failure to state a claim for which the Court may

grant relief; and it is further

       ORDERED: That, the claim set forth in Count Three of the Amended Complaint,

for malpractice based upon the Defendants charging of excessive legal fees is dismissed

for failure to state a claim for which the Court may grant relief; and it is further




                                                   32
Case 17-02005      Doc 62    Filed 03/01/19     Entered 03/01/19 15:57:34       Page 33 of 33



       ORDERED: That, the claim set forth in Count Four of the Amended Complaint, for

malpractice based upon the Defendants failure to settle the Leviston Case is dismissed

for failure to state a claim for which the Court may grant relief; and it is further

       ORDERED: That, the claim set forth in Count Five of the Amended Complaint, for

malpractice based upon the Defendants failure to conduct and preserve discovery from

Mr. Ross, Mr. Murray, and the Internet Provider in support of a defense that publishing

the Video was not for advertising or trade purposes is dismissed for failure to state a claim

for which the Court may grant relief; and it is further

       ORDERED: That, for the absence of doubt, the portion of the Amended Complaint

objecting to Reed Smith’s POC 18-1 is not dismissed and may proceed on the basis that

the fees should be disallowed or reduced due to an alleged violation of 22 NYCRR 1215.1,

an alleged conflict of interest, and alleged excessiveness.

                                     Dated on March 1, 2019, at New Haven, Connecticut.




                                              33
